Writ of habeas corpus in the nature of an application to release the defendant on his own recognizance or, in the alternative, fixing bail, pending the sentencing of the defendant upon his conviction of the charges of assault in the third degree and possession of a weapon in the fourth degree in the Supreme Court, Queens County, under indictment No. 2886/04.
Adjudged that the writ is dismissed, without costs or disbursements.
The determination of the Supreme Court, Queens County, not
*710to release the defendant on bail pending his sentencing was not an improvident exercise of discretion, and did not violate “constitutional or statutory standards” (People ex rel. Klein v Krueger, 25 NY2d 497, 499 [1969]; see People ex rel. Rosenthal v Wolfson, 48 NY2d 230 [1979]). Adams, J.P., Goldstein, Crane and Skelos, JJ., concur.